The opinion of the court was delivered by
Huston, J.
Much of the law of this, and perhaps every country, is founded on the usages of the people, and those usages vary as the business changes, or as the legislature interferes to modify and prescribe rules for the regulation of business and contracts *499relating to business. The law relating to the liability of common carriers is very ancient, and is at least as old as the statutes of hue and cry, by which the vicinity was made liable for goods of which any person was robbed. These last are now obsolete or repealed. They were required by a state of barbarism and of sparse population, and by the fact that it was at least probable that many, if not all,' in the neighbourhood were concerned in the robbery, or partook of the spoils. In such a state of society •it was not unreasonable to suppose common carriers might know something of the persons by whom they were robbed — might give notice to the robbers, and share in the plunder. The state of society, the close settlement of the country, the vicinity of populous towns and the orderly life of the inhabitants of the country, have banished gangs of robbers pretty much. Still it remains the law that common carriers are liable for all losses not occasioned by the enemies of the country or the act of God.
In the process of time, stage-coaches for the carriage of passengers and their necessary clothing or baggage came into use, and the question of their liability, and to what extent, arose. These modes of conveyance had been unknown for centuries after the doctrine as to common carriers had been settled. There are intimations that if the owner is along, the care of his goods devolves on him and not on the owner of the vehicle. It, however, became understood that there was some responsibility on the coach owners, and they endeavoured to protect themselves by advertisements and notices. The effect of these was the subject of frequent discussion, and different judges at Nisi Prius gave different opinions. Even w’hen removed to the courts in banc, the decisions of the Common Pleas and King’s Bench did not always accord with each other. Perhaps they at length agreed that a notice in a gazette or hand-bill did not avail, unless on proof that it had been actually read by the .owner of the goods. Acts of Parliament were passed during the reign of George III, defining and regulating the liability of stage owners, and many decisions in the English reports are founded on these, though the Act is not noticed in the opinions. At length it is apparent the danger was apprehended to the carrier and not from him. As the liability arose from the hire paid, it was provided that no person should recover beyond a certain sum, unless he gave notice of the value contained in his trunk.
It is admitted in 19 Wend. 246, 7, that cases are found from Southcote’s Case, (4 Coke 84), down to Nicholson v. Willan, (5 East 513), and even later, 1 Stark. R. 186, where courts have assumed it as law, that a special printed or written notice given to the person sending goods, may limit the liability of the stage owner. The last Act in England, passed in 1836,1 believe, is referred to, and it is stated that, except as to the specified articles, it had brought the responsibility of stage owners back to the common law as respects carriers. We quote Acts of Parliament, not *500from the statute-book, but from extracts in reports. I have met with what purports to be the 6th section of that Act, as follows: “Nothing in this Act shall extend or be construed to extend in any wise to affect any special contract between such mail contractor, stage coach proprietor or common carrier, and other parties, for the conveyance of goods and merchandise.” This is not going back to common law. The 9th section provides that though the passenger has stated that his trunk contains articles of a certain value, and paid a price for such value, yet if it is lost, the stage owner shall not be liable beyond the articles and value which the owner shall prove by legal evidence. Nothing can more strongly show the idea of the legislature that there was some danger of the stage owners being made to pay for what they never received, or more than the value of what they received. The case in New York urges strongly the example of that great mercantile nation as of weight here, though the Act is not obligatory.
I come now to the decisions of this court. At a time when our rivers were obstructed by falls and rapids and rocks, there were few carriers. Several neighbours joined to build an ark or boat, to carry the produce of their own farms and some neighbouring farmers down some of- our rivers in times when there was high water. For a long time, it was not understood by the owners of boats or of goods that their liability was the same as that of carriers at common law. See 8 Serg. & Rawle 533. At length rocks were removed, and the navigation rendered more safe, and there were more boats, and more expertness and skill in those who navigated the rivers, and the common law doctrine came in; but I can well recollect the time on the Susquehanna when a higher price was paid to boatmen who engaged against all accidents except the act of God. The common law doctrine is now generally understood, in courts and among boatmen, to apply. On the Mississippi and its large branches insurance at an office is however common; perhaps because the boat-owners could not pay the amount of goods shipped. To come to cases of stage owners and canals: In Beckman v. Shouse, (5 Rawle 179), it is said, “ It seems to be settled, though many learned judges have expressed their regret, that carriers by land may by a special contract limit their responsponsibility, though not throw it entirely off, in case of gross negligence or fraud.” See also Atwood v. The Reliance Company, (9 Watts 89).
There is another point, of great and increasing importance in this case. The trunk alleged to have been delivered to the carrier contained no clothing, but so many guard-chains and rings, &c. The article of agreement with the Bahia Steamboat Navigation Company, without stating its date or terms, or whether it had been completed or abandoned before the plaintiff left South America, or whether the company was ever organized or was broken, was one item sworn by the plaintiff to be worth $242. Without *501other evidence, it is not easy to say it was worth a cent. The brass model for a steam engine, called in the affidavit of the plaintiff a small brass model of an improved rotatory engine, the object of which was to overcome the dead power of steam — his own invention — worth $250, &c. We see and hear of so many improvements in steam engines, which please nobody but the invent- or, and which are not feasible or practicable, that I would long hesitate to pay so dearly for any model never tried or approved by any but the inventor. Besides, if it was his own invention, he can have another made, and the brass and cost of workmanship is the only loss. It seems this man had been in Brazil, and last in France, but how long at either place, or when he left, is not stated. He engaged his passage in what the defendants call the Emigrant Line, and took a receipt. We are not aware of any rule or principle of law which requires or admits the application of different rules of evidence or principles of conduct, in the ordinary transactions of life, to one class of men, or men of one nation, from what are applied to all men in such situations. If a foreigner should sue for goods sold and delivered, he must prove the sale and delivery, as if he had been a native; and in case of any contract made by him, he must prove it by legal testimony. Now if a merchant or other person send a box or boxes of goods by a carrier, he must prove the contract and value by some other testimony than his own oath. Clark v. Spence, (10 Watts 336), states this expressly. In that case it was agreed that the party may by his own oath prove the clothes, and even personal ornaments contained in a trunk containing the clothing of a passenger. Perhaps where those clothes are set at a very high value, or the ornaments are very numerous and estimated at high prices, it may be found necessary to require some proof that the party alleging the loss actually possessed such articles of such price when at home, and neither sold them or left them at home, or the place of his or her .last residence. If an emigrant must bring proof of a parol contract before he can recover on it, we do not see why he can or should recover on the severest legal liability known to the law, without the ordinary legal proof that he possessed certain articles, and their value, and that he delivered articles of such value to the carrier.
If the plaintiff must in every other instance prove his case by legal evidence, we see no reason for extending the exceptions from necessity beyond those already established. Whether going on a trading journey or one of business, or travelling to the west with intention of settling permanently, the party must, to recover against a carrier, prove he had the articles of merchandise, tools of a trade, or other goods or chattels, riot excepted by decided cases, and the value of them; and this whether he has always resided in this country or lately come from a foreign nation. And it is time that it was generally known and understood that if two parties make a contract and reduce it to writing, it binds both *502parties, at least so far as a construction has been put on such contracts by the tribunals of justice.
Judgment reversed, and a venire de novo awarded.